Citation Nr: 0404559	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  03-05 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial disability evaluation in excess 
of 70 percent for service-connected post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from January 1967 to November 
1968.  This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO).  

The veteran's claim for service connection for bilateral 
hearing loss is addressed in the Remand appended to this 
decision.  This appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.  


FINDING OF FACT

The clinical evidence establishes that the veteran does not 
have gross impairment in thought processes, does not have 
persistent delusions or hallucinations, does not display 
grossly inappropriate behavior, and establishes that he is 
oriented to time and place and is able to perform activities 
of daily living, including maintenance of good personal 
hygiene; total occupational and social impairment due to 
post-traumatic stress disorder (PTSD) has not been shown by 
the medical evidence of record.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.130, Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), was enacted.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law redefined the 
obligations of VA with respect to the duty to assist, and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA has issued regulations implementing the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by him, and notice of what part VA will attempt to 
obtain for the veteran.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by a letter 
dated in June 2001 that VA would obtain all relevant evidence 
in the custody of a Federal department or agency.  He was 
advised that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records for him.  The duty to notify the appellant of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and VA treatment 
records have been associated with the claims file.  There is 
no indication that other Federal department or agency records 
exist that should be requested.  The veteran was notified of 
the need for a VA examination, and numerous examinations were 
scheduled.  The veteran was scheduled for VA examinations in 
May 2003, July 2003, August 2003, and September 2003, but 
declined to report to those examinations.  Under the 
circumstances, no further effort by VA to afford the veteran 
examination is required.  The veteran was asked to advise VA 
if there were any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled.

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that the plain language of 38 U.S.C.A. § 5103(a) 
(West 2002), requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 11.  
Pelegrini further held that VA failed to demonstrate that, 
"lack of such a pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by 
the Veterans Benefits Act of 2002, Pub. L. No. 107-330, 
§ 401, 116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")."  Id at 
13.

In this case, the claimant was provided every opportunity to 
submit evidence, and to attend a hearing at the RO before a 
hearing officer or before a Veterans Law Judge at the RO or 
in Washington, D.C.  He was provided with notice of the 
appropriate law and regulations.  He was provided notice of 
what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample 
time to respond.  Hence, not withstanding Pelegrini, to allow 
the appeal to continue would not be prejudicial error to the 
claimant.  Under the facts of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan 7, 2004).  

In this case, the veteran has stated that all clinical 
treatment of his PTSD is through VA providers.  Medical 
statements from VA providers and numerous VA outpatient 
treatment notes, dated from May 2000 to June 2002, are of 
record.  

In a medical statement dated in May 2000, the veteran's 
treating VA psychiatrist indicated that he had been following 
the veteran for more than a year.  He indicated that the 
veteran had not been able to work full-time since 1988, 
primarily due to severe back problems.  The physician stated 
that the veteran also had PTSD, which limited his ability to 
perform part-time work.  

VA outpatient treatment notes dated from January 2001 through 
June 2001 reflect that the veteran's PTSD was "not very 
active" during this period.  The veteran complained of 
nightmares on occasion and the need to withdraw from society.  
The veteran was casually dressed, well groomed, and his beard 
was trimmed carefully.  His mood was pleasant and 
cooperative.  His thoughts were rational and goal-directed, 
with no unusual thought content, no hallucinations, or death 
wishes.

In September 2001, the veteran reported that he had been 
busier and more worried since his mother had open-heart 
surgery.  He reported that she had a slow recovery and some 
complications.  He was helping his mother care for her 
grandchildren.  The veteran had slow, measured speech and his 
mood was somber.  The examiner assigned a Global Assessment 
of Functioning (GAF) score of 50, indicating serious symptoms 
or any serious impairment in social, occupational, or school 
functioning.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA 
FROM DSM-IV, 46-7 (1994).  

In November 2001, the veteran stated that his mind was just 
not the way it should be.  He reported being forgetful.  He 
reported paranoid ideation about, for example Vietnamese 
individuals.  The veteran's discourse was rambling and not 
completely clear, as he tended to wander.  His thoughts were 
rational and goal-directed, but he lost his place in some of 
his stories.  His speech was slow and deliberate.  The 
veteran walked very slowly and sat very slowly.  He was 
hyperpolite.  His mood was flat.  The examiner assigned a GAF 
score of 50.  

VA outpatient treatment notes dated in June 2002 reflect that 
the veteran complained of having a rough night.  He reported 
having bad dreams two or three times a week.  The examiner 
noted that the veteran showed him the VA award letter 
granting a 50 percent evaluation for PTSD.  The examiner 
provided an opinion that the veteran was so hyperautonomic 
and inattentive that it was doubtful that he could learn new 
job skills, and his orthopedic disorders prevented him from 
doing any outdoor work.  The veteran was casually and neatly 
dressed and well groomed.  His beard was trimmed.  His speech 
was slow and droning, with some blocking at times.  The 
examiner stated that the veteran appeared tired "as always."  
The veteran's thought process was rational, but he was easily 
distracted and his thinking was somewhat concrete.  He had no 
hallucinations.  He denied homicidal or suicidal ideation.  A 
GAF score of 50 was assigned.  The examiner wrote a letter 
stating that the veteran was unemployable due to his PTSD and 
other problems.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2003).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2003).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  

The veteran's service-connected PTSD is currently evaluated 
as 70 percent disabling under the provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  This rating requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  A 100 percent rating 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The evidence of record reflects that veteran doe not meet any 
of the criteria for a 100 percent schedular evaluation.  The 
examiners have consistently stated that the veteran's thought 
processes are rational.  A finding that the veteran has gross 
impairment in thought processes would be contradictory to 
this consistent description of the veteran.  The veteran's 
speech is consistently described as slow, deliberate, and 
goal-directed, although wandering.  This description would be 
contradictory to a finding that the veteran had gross 
impairment of communication.  The veteran is consistently 
described as well groomed.  There is no indication, either 
from the veteran or from his family members, that the veteran 
is unable to perform activities of daily living.  The record 
reflects that the veteran helps other family members.  There 
is no evidence of delusions or hallucinations.  There is no 
persistent homicidal or suicidal ideation, although the 
record reflects that the veteran is depressed at times and 
has occasionally discussed homicidal ideation.  While the 
veteran complained of forgetfulness, the record reflects that 
the veteran is able to remember important facts, takes his 
own medications, participates in his medical and psychiatric 
treatment unassisted, and is orientated to time and place.  

The evidence reflects that the treating psychiatrist has 
consistently assigned a GAF score of 50 which indicates 
serious symptoms, but not with gross impairments in thought 
processes or communication, hallucinations or delusions, or 
disorientation.  The preponderance of the evidence 
establishes that, although the veteran has serious symptoms 
of PTSD, he does not meet the schedular criteria for a 100 
percent schedular evaluation.

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing norm 
in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id. 

In this case, the veteran's disability due to PTSD does not 
present an exceptional disability picture.  The veteran has 
not been hospitalized for treatment of his PTSD during the 
pendency of this appeal, since October 1998.  While the 
veteran has numerous symptoms of PTSD, the evidence does not 
suggest that there are disability factors which are not 
encompassed within the rating criteria.  In the absence of 
evidence of factors suggesting that the veteran is more 
disabled than other veterans with a 70 percent evaluation for 
PTSD, or that his disability presents an unusual disability 
picture or factors not encompassed with the rating criteria 
for the 70 percent evaluation, referral for consideration of 
an extraschedular evaluation is not warranted here.  See 38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a disability rating in excess of 70 percent 
for PTSD is denied.


REMAND

As noted above, the VCAA introduces several fundamental 
changes into VA's adjudication process which impact on the 
appellant's claim currently on appeal.  Under the VCAA, VA 
has a duty to notify a claimant of any specific information 
and evidence needed to substantiate and complete a claim.  
Further, VA must tell a claimant what specific part of that 
evidence he must provide, and what specific part VA will 
attempt to obtain for the claimant.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326; Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, the RO notified the veteran of the criteria by 
which VA defines hearing loss disability in the statement of 
the case dated in February 2003.  A VA audiological 
examination was scheduled in August 2002; however, the 
veteran's representative cancelled the examination.  A 
private examination report dated in June 2002 was submitted; 
however, although the examination confirms that the veteran 
has mild high frequency sensorineural hearing loss, this 
report does not provide findings sufficient to determine 
whether the veteran meets the minimum threshold criteria for 
a hearing disability for VA purposes.  See 38 C.F.R. § 3.385 
(2003).  The private examination did not provide the auditory 
thresholds in the frequencies of 500, 100, 2000, 3000, and 
4000 Hertz in numbers but reported the examiner's findings by 
circles on the report graph.  These approximations cannot be 
interpreted by VA adjudicators, as they are medical findings.  
Additionally, the private examiner failed to report Maryland 
CNC speech recognition scores.  See 38 C.F.R. § 3.385. 

Accordingly, the case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
must be fully complied with and 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; 
Quartuccio, 16 Vet. App. at 187.  

2.  The veteran should again be afforded 
the appropriate VA audiological 
examination to determine the etiology of 
any bilateral hearing loss found.  The 
claims file must be made available to and 
be reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies, including additional 
audiometric testing, that are deemed 
necessary for an accurate assessment.  
The veteran's history, including a 
complete history of the veteran's 
employment since discharge from service 
to the present, and current complaints 
should be reported.  Based on the results 
of examination and a review of the 
service and postservice medical records, 
the examiner must provide an opinion on 
whether any diagnosed hearing loss is 
related to his military service, to 
include noise exposure.  The examiner 
must provide the rationale for all 
opinions given.  If the opinion requested 
cannot be given without resort to 
speculation, the report should so state.  
The report prepared should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  The RO should then readjudicate the 
issue on appeal.  If the claim for 
service connection for bilateral hearing 
loss disability remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and provided an appropriate period 
of time for response.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



